In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-17-00488-CR
                               __________________

                  JESSICA LATRESE CHATMAN, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 435th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-03-03868-CR
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury convicted appellant Jessica Latrese Chatman of evading arrest or

detention with a vehicle and assessed punishment at nine years of confinement and

a fine of $2000. In her sole appellate issue, Chatman asserts that she was egregiously

harmed because the trial court’s charge during guilt-innocence was biased against

her affirmative defense of necessity. Specifically, Chatman complains of the trial




                                          1
court’s placement of the instruction on her necessity defense after the application

portion of the charge. We affirm the trial court’s judgment.

                                  THE EVIDENCE

      Officer Justin Reeves of the Willis Police Department testified that on March

24, 2017, he was aware that there was a warrant for Chatman’s arrest. While Reeves

was on patrol in his marked police vehicle, an off-duty officer called him and

reported that Chatman was leaving her residence in her vehicle and was heading

southbound on Highway 75. Reeves went toward Chatman’s location and located

her vehicle. Reeves saw that Chatman’s vehicle did not have a license plate mounted

on the front, so he decided to stop the vehicle for a traffic violation “to make sure

that it was Ms. Chatman driving the vehicle[]” and he turned on his vehicle’s lights

and siren. Reeves testified that he and Chatman eventually stopped in the

WoodForest Bank parking lot. According to Reeves, when he walked up to

Chatman’s vehicle, he told her that he was an officer with the Willis Police

Department, informed her of the reason for the stop, and asked for her insurance and

identification. Reeves explained that Chatman told him she was late for an

appointment with her dentist. Upon receiving Chatman’s license, Reeves returned to

his vehicle and asked dispatch to verify that there was a warrant for Chatman’s arrest.



                                          2
      Reeves explained that he contacted his partner, Officer Kenneth Elmore, as a

precaution, and Elmore arrived while Reeves was waiting for a response from

dispatch. According to Reeves, dispatch responded that there was a warrant for

Chatman’s arrest. Reeves testified that he returned to Chatman’s vehicle and asked

her to step out of the vehicle, but Chatman stated that she was not going to step out

and attempted to put her vehicle into drive. Reeves explained that at that point, he

attempted to unlock and open Chatman’s door, but he did not attempt to grab

Chatman and did not have his gun or taser drawn. Reeves again informed Chatman

that she needed to step out of the vehicle, and he testified that Chatman drove away

as he was against the car attempting to unlock and open her door. According to

Reeves, Chatman took off “down the middle of a construction zone[,]” so he knew

a high-speed pursuit would ensue.

      Reeves testified that he and Elmore approached speeds of 115 miles per hour

while attempting to catch Chatman, and he and Elmore followed Chatman for

approximately forty-six miles to Houston, and they were “swerving around cars.”

Reeves described Chatman’s driving as “all over” the road. According to Reeves,

Chatman sideswiped a vehicle, and in Houston, police spiked her tires, so both tires

on the driver’s side of her vehicle were deflated, but she tried to continue driving for

approximately ten minutes before eventually stopping in a parking lot in Houston.

                                           3
Reeves explained that at that point, multiple agencies were involved in the chase,

and they conducted a felony stop with weapons drawn, ordered Chatman to step out

of the vehicle, and arrested her. According to Reeves, no one fired a gun or Taser at

Chatman, and she was unharmed. Video recordings of the pursuit, arrest, and the

interior of Reeves’s patrol car were admitted into evidence and published to the jury.

      Elmore testified that he encountered Chatman when he came to back up

Reeves during the initial stop. Elmore testified that officers prefer that more than

one officer be present when detaining someone who has a warrant “just in case things

don’t go according to plan.” According to Elmore, the warrant for Chatman’s arrest

was for the offense of stalking. When Elmore arrived, he pulled alongside Reeves’s

patrol car. According to Elmore, he and Reeves approached Chatman’s vehicle with

the intention of removing her from the vehicle, detaining her, and advising her that

there was a warrant for her arrest. Elmore explained that the street they were on was

under construction, had been shut down to two lanes, and “there were construction

workers out there actively working on the road.” Elmore heard Reeves ask Chatman

to step out of the vehicle, and saw Reeves reach into the vehicle to try to unlock the

door. Chatman then “put it into gear and drove off.” Elmore testified that a chase

began because Chatman “evaded in a motor vehicle when we were trying to detain



                                          4
her for a warrant.” According to Elmore, Chatman sideswiped a car, causing damage

to its mirror and side. The State rested after Elmore’s testimony.

      Chatman testified that she was arrested for stalking the victim, B.H., in 2013,

and she pleaded guilty for the offense. Chatman explained that she lived across the

street from B.H.’s business for seven years. According to Chatman, she was held for

six months in solitary confinement and sent to a mental institution, and she was

“tortured in Montgomery County jail.” Chatman explained that B.H. has contacted

her “pretty much every day[]” since she was released from jail. Chatman testified

that B.H. was stalking her.

      Chatman explained that one of the reasons she ran from the police is because

of the way she was treated while she was in the Montgomery County Jail. Chatman

testified that she did not know there was a warrant for her arrest. Chatman explained,

“I felt like I had no other choice. First time I got out [of] the car[,] they took me to

jail and touched me and stuff and tortured me.” During cross-examination, Chatman

admitted that she intentionally evaded arrest in a motor vehicle on March 24, 2017,

and that the offense began in Montgomery County, Texas. In addition, Chatman

admitted that she drove the vehicle in a manner that could cause serious bodily

injury. Chatman explained, “I had other options, but I felt like I was backed into a

corner, and that’s why I d[id] what I did.” The defense rested after Chatman’s

                                           5
testimony. The State called B.H. in rebuttal, and B.H. testified regarding Chatman’s

harassment and stalking of B.H. and his wife.

      At the charge conference, defense counsel did not object to the placement of

the paragraph on Chatman’s defense of necessity after the application paragraph.

The jury convicted Chatman of evading arrest or detention with a vehicle and

assessed punishment at nine years of confinement and a fine of $2000.

                               CHATMAN’S ISSUE

      In her sole appellate issue, Chatman contends that she was egregiously

harmed because the trial court’s charge during guilt-innocence was biased against

her affirmative defense of necessity. Specifically, Chatman complains of the trial

court’s placement of the instruction on her necessity defense after the application

portion of the charge.

      When reviewing alleged charge error, we determine whether error existed in

the charge and, if so, whether sufficient harm resulted from the error to compel

reversal. Ngo v. State, 175 S.W.3d 738, 744 (Tex. Crim. App. 2005). If no error

occurred, our analysis ends. See Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim.

App. 2012). If the defendant does not object to the alleged charge error at trial, we

may reverse the judgment only if the error is so egregious that the defendant did not

receive a fair and impartial trial. Almanza v. State, 686 S.W.2d 157,171 (Tex. Crim.

                                         6
Ohio App. 1984) (op. on reh’g); see also Herron v. State, 86 S.W.3d 621, 632 (Tex. Crim.

App. 2002). In assessing the degree of harm, we must consider the entire jury charge,

the state of the evidence, the argument of counsel, and any other relevant information

revealed by the record. Almanza, 686 S.W.2d at 171. We must examine the charge

in its entirety rather than a series of isolated statements. Holley v. State, 766 S.W.2d
254, 256 (Tex. Crim. App. 1989); Iniguez v. State, 835 S.W.2d 167, 170 (Tex.

App.—Houston [1st Dist.] 1992, pet. ref’d). “Egregious harm is a difficult standard

to prove and such a determination must be done on a case-by-case basis.” Hutch v.

State, 922 S.W.2d 166, 171 (Tex. Crim. App. 1996).

      The trial court must instruct the jury on the law applicable to the case. Tex.

Code Crim. Proc. Ann. art. 36.14 (West 2007). To prove the offense of evading arrest

or detention with a vehicle, the State had to prove that Chatman (1) intentionally fled

from a person she knew was a peace officer attempting to lawfully arrest or detain

her; and (2) she used a vehicle while she was in flight. Tex. Penal Code Ann. § 38.04

(West 2016). A defendant’s conduct is justified if the defendant (1) reasonably

believes the conduct is immediately necessary to avoid imminent harm; (2) under

ordinary standards of reasonableness, the desirability and urgency of avoiding harm

clearly outweigh the harm sought to be prevented by the law proscribing the conduct;

and (3) “a legislative purpose to exclude the justification claimed for the conduct

                                           7
does not otherwise plainly appear.” Tex. Penal Code Ann. § 9.22 (West 2019). If the

issue of a defense is submitted to the jury, the trial court must state in its charge that

a reasonable doubt on the issue requires that the defendant be acquitted. Id. § 2.03(d)

(West 2011). The State has the ultimate burden of persuasion when confronted with

a defense. Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App. 2003). The State

must prove its case beyond a reasonable doubt. Id.

      The trial court’s application paragraph provided as follows:

             Now if you find from the evidence beyond a reasonable doubt
      that on or about March 24, 2017 in Montgomery County, Texas, the
      defendant, JESSICA LATRESE CHATMAN, did then and there
      intentionally flee from Justin Reeves, a person the defendant knew was
      a peace officer who was attempting to lawfully arrest or detain the
      defendant, and the defendant used a vehicle while the defendant was in
      flight, you will find the defendant guilty of the offense of Evading
      Arrest or Detention With A Vehicle as alleged in the indictment.

            Unless you so find beyond a reasonable doubt, or if you have a
      reasonable doubt thereof, you will find the defendant not guilty.

      The trial court’s charge placed the paragraph regarding the law of necessity

immediately after the application paragraph. The paragraph regarding necessity

instructed the jury that

            When a person reasonably believes his or her conduct is
      immediately necessary to avoid imminent harm and the desirability and
      urgency of avoiding the harm clearly outweigh, according to ordinary
      standards of reasonableness, the harm sought to be prevented by the law
      prescribing the conduct, that person’s conduct is justified.

                                            8
The necessity paragraph then instructed the jury that if it found and believed from

the evidence that Chatman reasonably believed her conduct was immediately

necessary to avoid harm, and the desirability and urgency of avoiding harm clearly

outweighed,

      according to ordinary standards of reasonableness, the harm sought to
      be prevented by the law prescribing the conduct, then you should acquit
      the defendant, or, if you have a reasonable doubt as to whether or not
      the defendant acted reasonably or the desirability and urgency of
      avoiding the harm was unreasonable under the circumstances, then you
      should give the defendant the benefit of that doubt and say by your
      verdict “Not Guilty.”

      As discussed above, defense counsel did not object at trial to the placement of

the paragraph on Chatman’s necessity defense. Therefore, if the charge was

erroneous, Chatman must demonstrate that she was egregiously harmed by the

placement of the paragraph on necessity after the application paragraph. See

Almanza, 686 S.W.2d at 171. As previously discussed, we review the jury charge as

a whole. Holley, 766 S.W.2d at 256; Iniguez, 835 S.W.2d at 170. The application

paragraph required the jury to consider whether the State had proved Chatman guilty

beyond a reasonable doubt and instructed the jury to acquit her if it had a reasonable

doubt. The charge then instructed the jury regarding the defense of necessity and

instructed the jury to acquit Chatman if Chatman’s evidence of necessity raised a

reasonable doubt in the jury’s mind as to whether she acted reasonably or whether

                                          9
the desirability and urgency of avoiding the harm was unreasonable. Absent

evidence to the contrary, we presume that the jury understood and followed the trial

court’s charge. Hutch, 922 S.W.2d at 170. Viewing the charge as a whole, we

conclude that the charge is not illogical or confusing and did not misplace the burden

of proof. The charge accurately tracked the language of section 2.03(d) of the Penal

Code, which requires that reasonable doubt as to the defendant’s defense requires

acquittal. Tex. Penal Code Ann. § 2.03(d). Accordingly, we conclude that the trial

court did not err by placing the paragraph about Chatman’s defense of necessity after

the application paragraph. Having concluded that the trial court did not err, we need

not perform a harm analysis. See Kirsch, 357 S.W.3d at 649. We overrule Chatman’s

sole issue and affirm the trial court’s judgment.

      AFFIRMED.



                                                    _________________________
                                                       STEVE McKEITHEN
                                                           Chief Justice

Submitted on February 13, 2019
Opinion Delivered May 1, 2019
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.



                                         10